Broyles, C. J.
Under the ruling in Toney v. State, 35 Ga. App. 584 (134 S. E. 204), — a companion casé to the instant one and involving the same transaction, — that the evidence tending to connect the accused with the offense charged was wholly circumstantial and was insufficient to exclude every reasonable hypothesis save that of his guilt, the court *211in this case erred in overruling the petition for certiorari, the evidence in the two cases being substantially the same.
Decided December 14, 1926.
C. G. Battle, for plaintiff in error.
Roy Dorsey, solicitor, John A. Boykin, solicitor-general, J. W. LeCraw, contra.

Judgment reversed,.


Luke, J., concurs. Bloodworth, J., absent on account of illness.